Citation Nr: 1803888	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-27 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and an anxiety disorder.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the thoracic spine prior to November 18, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty United States Air Force from March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in October 2017.  

A request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, as was done in this case.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Specifically, a September 2017 rating decision denied the Veteran's TDIU claim in relation to all of his service-connected disabilities.  Should he disagree with that determination, he is encouraged to file a timely appeal.

The issue of entitlement to an increased rating for the thoracic spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A January 2008 rating decision denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the January 2008 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's acquired psychiatric disorder is related to service, and his cannabis use disorder is secondary to his acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, including secondary service connection for cannabis use disorder, are met.  38 U.S.C. 
§§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a January 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  Therefore, that decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Evidence received more than one year since the January 2008 rating decision includes the favorable nexus opinion by the September 2017 VA examiner, detailed further below, which meets the criteria for reopening the claim pursuant to 38 C.F.R. § 3.156(a).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Here, the Veteran has current diagnoses of depressive disorder and an anxiety disorder, meeting the first element of service connection.  See September 2017 VA examination report.  He was treated for psychiatric symptoms during service including panic attacks and was diagnosed, in relevant part, with adjustment disorder.  See, e.g., August 2006 service treatment record (STR).  As such, the second element of service connection is also met.  (Notably, the Veteran was also diagnosed with borderline personality disorder during service, which is not a disability under VA disability benefit regulations.  38 C.F.R. § 3.303(c)).

In September 2017, the Veteran received the last of many VA psychiatric examinations.  The examiner reviewed the claims file and interviewed the Veteran.  Ultimately, the examiner opined that the Veteran's psychiatric disorder had its onset in service, reasoning that the Veteran had a history of psychiatric symptoms during service and that those symptoms had been persistent since that time.  Although there are several negative VA psychiatric nexus opinions, the Board finds that they are less probative than the September 2017 opinion, as the examiners rendering those negative opinions did not adequately address the Veteran's in-service diagnosis of adjustment disorder.  As all three elements of service connection have been met, service connection is warranted.  Additionally, as the September 2017 VA examiner attributed the Veteran's cannabis use disorder to now service-connected depression, secondary service connection for cannabis use disorder is established.  38 C.F.R. § 3.310.  


ORDER

Service connection for an acquired psychiatric disorder (depressive and anxiety disorders with secondary cannabis use disorder), is granted. 


REMAND

The Veteran was afforded a number of VA examinations over the course of the appeal period.  Only the most recent, conducted in September 2017, contains requisite joint testing pursuant to 38 C.F.R. § 4.59.  However, the examiner was unable to assess the Veteran's functional limitations during flare-ups, noting that the Veteran was "not being examined immediately following repetitive use and was unable to replicate the range of motion," which is in conflict with the VA Clinician's Guide and a recent decision of the United States Court of Appeals for Veterans Claims.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Moreover, the nature and extent of any associated radiculopathy is unclear, as the examiner only found radiculopathy of the left lower extremity on examination in September 2017, yet the Veteran testified one month later that he mostly experienced radiating pain on his right side.  Thus, on remand, an updated examination is needed.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then obtain a VA examination to address the current severity of the Veteran's thoracic spine disability, including any associated radiculopathy.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner.  All indicated tests and studies should be performed.  The examiner is asked to address the following:

(a)  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)  Considering the Veteran's lay statements and the other evidence of record, the examiner must provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

(c)  The examiner also should describe the nature and extent of any radiculopathy present.  In this regard, the examiner's attention is drawn to the fact that while radiculopathy of only the left lower extremity was demonstrated on examination in September 2017, the Veteran testified the following month that he mostly experienced radiating pain on his right side.

3.  Then readjudicate the issue on appeal, to include consideration of entitlement to separate compensable ratings for radiculopathy.  See, e.g. September 2017 VA examination report. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


